Citation Nr: 1747219	
Decision Date: 10/23/17    Archive Date: 10/31/17

DOCKET NO.  11-03 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been submitted to reopen a previously-denied claim of entitlement to service connection for bipolar disorder and, if so, whether service connection should be granted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Ciardiello, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1994 to April 1995. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in August 2017.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2016).


FINDINGS OF FACT

1.  A In a March 2004 rating decision, the RO denied the veteran's claim of service connection for bipolar disorder and notified him of the determination and of his appellate rights, but he did not appeal the determination and the decision became final. 

2.  The evidence received since the March 2004 rating decision is new in that it is neither cumulative nor repetitive of facts previously considered and raises a reasonable possibility of substantiating the Veteran's claim.

3.  Bipolar disorder had its onset in service.





CONCLUSION OF LAW

1.  The March 2004 rating decision that denied service connection for bipolar disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2016).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for bipolar disorder.  38 U.S.C.A. § 5108 (West 2016); 38 C.F.R. § 3.156 (2016).

3.  The criteria for establishing service connection for bipolar disorder are met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2016); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and Material Evidence

The Veteran's claim for service connection bipolar disorder was denied in an unappealed March 2004 rating decision.  The March 2004 rating decision is final.  A previously denied claim will be reopened if the claimant submits new and material evidence.  38 U.S.C.A. § 5108, 38 C.F.R. § 3.156(a).  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.

New evidence is defined as evidence not previously submitted to agency decision makers, and material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  

Since the RO's denial of this service connection claim in March 2004, new evidence has been associated with the claims file, including a June 2009 VA nexus opinion, VA treatment records, and a September 2017 VA examination.

The newly submitted evidence is also material.  The claim was denied in the March 2004 rating decision because the RO determined there was no competent medical nexus evidence of record indicating that the Veteran's bipolar disorder was causally or etiologically related to his military service.  The new evidence includes a June 2009 VA medical opinion which opines that the Veteran's bipolar disorder had its origin in military service in the U.S. Navy.  

The positive nexus opinion provided by VA in June 2009 relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the Veteran's claim.  The evidence is therefore material and sufficient to reopen the previously-denied claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  The Board reopens the Veteran's claim of entitlement to service connection for bipolar disorder.

II.  Service Connection Claim

The Veteran contends that he has experienced symptoms of bipolar disorder since service.  The Board agrees.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

The Veteran has a current diagnosis of bipolar disorder.  See September 2017 VA Examination.  Additionally, service treatment records reflect that the Veteran had complaints of depression and stress and was diagnosed with adjustment disorder with anxiety during service.  See July 1995 Service Treatment Record at 29.  As the first two elements of service connection have been established, the crux of the issues rests on establishing a medical nexus. 

The Veteran submitted a June 2009 medical treatment record from a VA psychiatrist which provided a positive nexus opinion.  The psychiatrist opined that based on his over three years of treating the Veteran that it is at least as likely as not that his bipolar disorder is related to service.  The Board finds this opinion highly probative, as it is based on extensive knowledge of the Veteran's medical history.

While it is acknowledged that there are negative nexus opinions of record, the Board finds that the evidence is at least in equipoise as to whether the Veteran's bipolar disorder is related to service.  The Veteran has indicated that a grant of any psychiatric disorder would satisfy his appeal.  See August 2017 Hearing Transcript at 4.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for bipolar disorder.  

ORDER

New and material evidence having been submitted, the claim for service connection for bipolar disorder is reopened.

Service connection for bipolar disorder is granted.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


